UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 10, 2015 TRI Pointe Group, Inc. (Exact name of registrant as specified in its charter) Delaware 1-35796 61-1763235 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 19540 Jamboree Road, Suite 300, Irvine, California 92612 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (949)438-1400 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On August 10, 2015, TRI Pointe Group, Inc., a Delaware corporation (the “Company”), announced in a press release its financial results for the quarter ended June 30, 2015. A copy of the Company’s press release announcing these financial results is attached as Exhibit99.1 to this Current Report on Form8-K. The information furnished pursuant to this Item2.02, including the exhibits attached hereto, shall not be deemed to be filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended (“Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be incorporated by reference into any filings under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth in such filing. In addition, the press release furnished as an exhibit to this report includes “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Item 9.01 Financial Statements and Exhibits (d) Exhibits Press Release dated August 10, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRI Pointe Group, Inc. Date: August 10, 2015 By: /s/ Michael D. Grubbs Michael D. Grubbs, Chief Financial Officer and Treasurer 3 INDEX OF EXHIBITS Exhibit
